

115 HR 2947 IH: Strengthening Coastal Communities Act of 2017
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2947IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Mr. Dunn introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo replace certain Coastal Barrier Resources System maps. 
1.Short titleThis Act may be cited as the Strengthening Coastal Communities Act of 2017. 2. Replacement of certain Coastal Barrier Resources System maps (a)St. Andrew Complex P31 (1 of 3)The map entitled St. Andrew Complex P31 (1 of 3) and dated January 11, 2016, as included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), is hereby replaced by another map relating to that unit entitled St. Andrew Complex P31 (1 of 3) and dated October 7, 2016. 
(b)St. Andrew Complex P31 (2 of 3)The map entitled St. Andrew Complex P31 (2 of 3) and dated January 11, 2016, as included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), is hereby replaced by another map relating to that unit entitled St. Andrew Complex P31 (2 of 3) and dated October 7, 2016. (c)St. Andrew Complex P31/P31P (3 of 3)The map entitled St. Andrew Complex P31/P31P (3 of 3) and dated January 11, 2016, as included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), is hereby replaced by another map relating to that unit entitled St. Andrew Complex P31/P31P (3 of 3) and dated October 7, 2016.  
